             Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 1 of 11

   Karma M. Giulianelli (SBN 184175)                          Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                          paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                           FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                               LLP
 3 Denver, Colorado 80202                                     Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                  San Francisco, CA 94111
 4                                                            Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                         Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                cvarney@cravath.com
 6 850 Third Avenue                                           CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                         825 Eighth Avenue
 7 Tel.: (212) 687-1980                                       New York, New York 10019
                                                              Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                  Counsel for Plaintiff Epic Games, Inc. in Epic
                                                              Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                          Brian C. Rocca (SBN 221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                            brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                               MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                          One Market, Spear Street Tower
   Telephone: (206) 623-7292                                  San Francisco, CA 94105-1596
13                                                            Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and             Daniel M. Petrocelli, Bar No. 97802
                                                              dpetrocelli@omm.com
15 Attorneys for Pure Sweat Basketball, Inc.
                                                              O’MELVENY & MYERS LLP
16 Bonny E. Sweeney (SBN 176174)                              1999 Avenue of the Stars, 7th Fl.
   bsweeney@hausfeld.com                                      Los Angeles, CA 90067-6035
17 HAUSFELD LLP                                               Telephone: (310) 553-6700
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104                                    Counsel for Defendants Google LLC et al.
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27

28



                                     JOINT CASE MANAGEMENT STATEMENT
                   Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 2 of 11


 1                              UNITED STATES DISTRICT COURT

 2                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                      SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                   Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                              JOINT CASE MANAGEMENT
 8                                                          STATEMENT
     Epic Games Inc. v. Google LLC et al., Case
 9   No. 3:20-cv-05671-JD                                   Date: May 13, 2021
                                                            Time: 10:00 a.m.
10   In re Google Play Consumer Antitrust                   Courtroom: 11, 19th Floor (via Zoom)
     Litigation, Case No. 3:20-cv-05761-JD                  Judge: Hon. James Donato
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        1
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 3 of 11




 1                     Pursuant to this Court’s Order dated April 2, 2021 (MDL ECF No. 18), the parties

 2   in the above-captioned MDL action (“the Parties”), by and through their undersigned counsel,

 3   submit this Joint Statement.

 4            I.   CASE STATUS SUMMARY

 5                     Google’s Motion to Dismiss. Google’s motion to dismiss is fully briefed and,

 6   per the Court’s direction, the Parties have filed the briefing on the MDL docket. MDL ECF,

 7   Nos. 21-24. The Court previously indicated that the motion would be set for a hearing in late

 8   June or early July. The Parties respectfully request that the Court set the motion for hearing, at
 9   its convenience.

10                     Scheduling Order. The Parties previously submitted to the Court a joint

11   proposed scheduling order on November 6, 2020. See Epic Games Inc. v. Google LLC et al.,

12   Case No. 3:20-cv-05671-JD (“Epic Action”), ECF No. 87; In re Google Play Consumer Antitrust

13   Litigation, Case No. 3:20-cv-05761-JD (“Consumer Action”), ECF No. 71; In re Google Play

14   Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD (“Developer Action”), ECF No. 68

15   (collectively, the “Actions”). Developer Plaintiffs, Consumer Plaintiffs, and Google request an

16   opportunity to address modification of the proposed class certification deadlines (described

17   further below).

18                     Class Certification. The Parties have made significant progress on the scope of

19   Google’s forthcoming production of what Google represents will be a large volume of

20   transactional data. Google estimates that the data will be produced in June. In addition,

21   analyzing and understanding this data (and deposing necessary witnesses) for class certification

22   will take substantial time. Google also anticipates that additional data relating to transactions in

23   the second half of 2021 will be relevant to class certification issues and Google intends to rely on

24   such data. In light of that timing, Developer Plaintiffs, Consumer Plaintiffs, and Google agree

25   that the proposed August 2021 class certification schedule is no longer realistic. Developer

26   Plaintiffs, Consumer Plaintiffs, and Google wish to move this case forward as efficiently as

27   possible, and so propose to provide an update as to a realistic class certification deadline after

28
                                                              2
                                         JOINT CASE MANAGEMENT STATEMENT
                       Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 4 of 11




 1   Developers and Consumer Plaintiffs have received and have had the opportunity to review the

 2   data.

 3                  Epic’s Position on Scheduling. Epic respectfully requests that, if the Court

 4   extends or modifies the class certification schedule, all other deadlines included in the stipulated

 5   schedule previously submitted by the Parties remain unchanged. See Epic Action, ECF No. 87.

 6   Epic’s Fortnite game remains unavailable on the Google Play Store. And, Google has blocked

 7   Epic from becoming a competing source of app distribution in the Android ecosystem.

 8   Therefore, Epic respectfully requests that the existing stipulated schedule be maintained for its
 9   case against Google.

10                  Google’s Position on Scheduling. Google is mindful of the Court’s comments at

11   the last status conference suggesting that the Court is facing scheduling challenges due to the

12   COVID backlog (and Google further understands that scheduling challenges are pervasive across

13   most courts for the same reason). In light of these circumstances, Google believes it is

14   appropriate to seek further guidance from the Court on what the Parties realistically may expect

15   with respect to the schedule. Google remains committed to the target date for substantial

16   production of party documents in June. However, there are many issues that may potentially

17   impact the broader case schedule. Google’s motion to dismiss, which raises threshold challenges

18   and may impact case deadlines (e.g., if amendment is permitted), will not be heard until late June

19   or early July, per the Court’s prior guidance. In addition, while third party discovery has

20   commenced, negotiations over the scope and content of the third parties’ responses take time to

21   complete. Moreover, any harm Epic claims it suffered is of its own doing. Epic has admitted

22   that it planned its intentional violation of Google Play policies well in advance of filing this

23   lawsuit and was aware of the potential consequences. In any case, any suggestion that the

24   schedule should be dictated by Fortnite’s unavailability on Google Play is unsupported, as Epic

25   distributes Fortnite through a multitude of channels, including Sony PlayStation, Microsoft

26   Xbox, Nintendo Switch, and PCs, and on Android devices through the Samsung Galaxy Store

27

28
                                                            3
                                       JOINT CASE MANAGEMENT STATEMENT
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 5 of 11




 1   and direct distribution from Epic’s website. These circumstances refute Epic’s demand for a

 2   speedy trial.

 3                   Discovery Issues. The Parties have met and conferred at length on a number of

 4   outstanding discovery issues. The Parties seek the Court’s guidance on the following issues:

 5                   A.      Callsome Litigation Documents: Plaintiffs filed a letter on May 4, 2021

 6                           raising a discovery dispute. MDL ECF No. 27. Google requests an

 7                           opportunity to submit a written response pursuant to the Court’s Standing

 8                           Order.
 9                   B.      Google House Judiciary Investigation: During the Parties’ most recent

10                           case management conference on April 1, the Court ordered Google to

11                           “produce to plaintiffs all relevant documents that were produced by

12                           Google to the House Judiciary Committee”. MDL ECF No. 18.

13                                a. Plaintiffs’ Position: Plaintiffs (who did not believe a linear

14                                    review for relevance was necessary or what the Court envisioned)

15                                    raise the issue here in the event Google fails to produce a

16                                    substantial number of the total documents previously produced to

17                                    the House Judiciary Committee.

18                                b. Google’s Position: There is no dispute; no further Court action is

19                                    required. As ordered, Google is preparing a production of all

20                                    relevant documents contained in productions to the House

21                                    Judiciary Committee and anticipates a substantial percentage of

22                                    those documents will be ready in advance of May 13, 2021. Only

23                                    a small fraction of the House Judiciary Committee proceedings

24                                    was relevant to Android and even less so Google Play, as

25                                    evidenced by the fact that only 8 pages of the over 400-page report

26                                    published by the House Judiciary Committee covered those topics.

27                                    Google has repeatedly confirmed—and does so again here—that it

28
                                                            4
                                       JOINT CASE MANAGEMENT STATEMENT
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 6 of 11




 1                                  will comply with the Court's order and produce all relevant

 2                                  documents from its productions to the House Judiciary Committee.

 3                 C.      Epic Impulse Buying Documents: The Court also ordered Epic at the

 4                         previous conference to “search for and produce to Google documents

 5                         related to excessive video gaming and impulse buying.” As Epic has

 6                         informed Google, Epic is running all of Google’s proposed search strings

 7                         on this topic and will be producing these documents to Google.

 8                 Court’s Prior Orders. For purposes of housekeeping, the Parties request that the
 9   Court adopt the following orders as governing the MDL:

10                 A.      Protective Order (Epic Action, ECF No. 106-1; Consumer Action, ECF

11                         No. 109-1; Developer Action, ECF No. 76-1);

12                 B.      ESI Order (Epic Action, ECF No. 88; Consumer Action, ECF No. 72;

13                         Developer Action, ECF No. 69); and

14                 C.      Discovery Coordination Order (Epic Action, ECF No. 89; Consumer

15                         Action, ECF No. 73; Developer Action, ECF No. 70).

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          5
                                     JOINT CASE MANAGEMENT STATEMENT
                   Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 7 of 11




     Dated: May 6, 2021                            CRAVATH, SWAINE & MOORE LLP
 1                                                   Christine Varney (pro hac vice)
 2                                                   Katherine B. Forrest (pro hac vice)
                                                     Gary A. Bornstein (pro hac vice)
 3                                                   Yonatan Even (pro hac vice)
                                                     Lauren A. Moskowitz (pro hac vice)
 4                                                   M. Brent Byars (pro hac vice)
 5                                                 FAEGRE DRINKER BIDDLE & REATH LLP
 6                                                   Paul J. Riehle (SBN 115199)

 7                                                 Respectfully submitted,

 8                                                 By:       /s/ Yonatan Even
                                                             Yonatan Even
 9

10                                                           Counsel for Plaintiff Epic Games, Inc.

11

12   Dated: May 6, 2021                            BARTLIT BECK LLP
                                                     Karma M. Giulianelli
13

14                                                 KAPLAN FOX & KILSHEIMER LLP
                                                     Hae Sung Nam
15

16                                                           Respectfully submitted,
17
                                                   By:       /s/ Karma M. Giulianelli
18                                                           Karma M. Giulianelli

19                                                           Co-Lead Counsel for the Proposed Class in
                                                             In re Google Play Consumer Antitrust
20                                                           Litigation
21

22

23

24

25

26

27

28
                                                         6
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 8 of 11




     Dated: May 6, 2021                            PRITZKER LEVINE LLP
 1                                                   Elizabeth C. Pritzker
 2
                                                   Respectfully submitted,
 3
                                                   By:       /s/ Elizabeth C. Pritzker
 4                                                           Elizabeth C. Pritzker
 5
                                                             Liaison Counsel for the Proposed Class in
 6                                                           In re Google Play Consumer Antitrust
                                                             Litigation
 7
     Dated: May 6, 2021                            HAGENS BERMAN SOBOL SHAPIRO LLP
 8                                                   Steve W. Berman
                                                     Robert F. Lopez
 9
                                                     Benjamin J. Siegel
10
                                                   SPERLING & SLATER PC
11                                                   Joseph M. Vanek
                                                     Eamon P. Kelly
12                                                   Alberto Rodriguez
13

14                                                 Respectfully submitted,

15                                                 By:       /s/ Steve W. Berman
                                                             Steve W. Berman
16

17                                                           Co-Lead Interim Class Counsel for the
                                                             Developer Class and Attorneys for Plaintiff
18                                                           Pure Sweat Basketball

19

20

21

22

23

24

25

26

27

28
                                                         7
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 9 of 11




     Dated: May 6, 2021                            HAUSFELD LLP
 1                                                   Bonny E. Sweeney
 2                                                   Melinda R. Coolidge
                                                     Katie R. Beran
 3                                                   Scott A. Martin
                                                     Irving Scher
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:       /s/ Bonny E. Sweeney
 7                                                           Bonny E. Sweeney
 8                                                           Co-Lead Interim Class Counsel for the
                                                             Developer Class and Attorneys for Plaintiff
 9
                                                             Peekya App Services, Inc.
10

11   Dated: May 6, 2021                            MORGAN, LEWIS & BOCKIUS LLP
                                                     Brian C. Rocca
12                                                   Sujal J. Shah
13                                                   Michelle Park Chiu
                                                     Minna L. Naranjo
14                                                   Rishi P. Satia

15
                                                   Respectfully submitted,
16

17                                                 By:       /s/ Brian C. Rocca
                                                             Brian C. Rocca
18
                                                   Counsel for Defendants Google LLC et al.
19

20

21

22

23

24

25

26

27

28
                                                         8
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 10 of 11




     Dated: May 6, 2021                            O’MELVENY & MYERS LLP
 1                                                   Daniel M. Petrocelli
 2                                                   Ian Simmons
                                                     Benjamin G. Bradshaw
 3                                                   E. Clay Marquez
                                                     Stephen J. McIntyre
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:       /s/ Daniel M. Petrocelli
 7                                                           Daniel M. Petrocelli
 8                                                 Counsel for Defendants Google LLC et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         9
                                   JOINT CASE MANAGEMENT STATEMENT
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 141 Filed 05/07/21 Page 11 of 11




                                          E-FILING ATTESTATION
 1

 2                  I, Brian C. Rocca, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                                  /s/ Brian C. Rocca
 6                                                                   Brian C. Rocca
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          10
                                      JOINT CASE MANAGEMENT STATEMENT
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
